t c memo united_states tax_court dolores nelson petitioner v commissioner of internal revenue respondent docket no filed date dolores nelson pro_se kathleen c schlenzig for respondent memorandum findings_of_fact and opinion haines judge respondent determined that petitioner is not entitled to abatement of a portion of the interest due with respect to her tax_year pursuant to sec_6404 the unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar only issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest for the periods date to and including date and date until paid findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference on the date the petition was filed petitioner resided in melrose park illinois during petitioner received a dollar_figure distribution from a deceased friend’s individual_retirement_account ira no federal_income_tax was withheld from the distribution petitioner sought advice from several sources to determine whether she had to pay federal_income_tax on the distribution from the ira a financial adviser at a bank incorrectly advised her that if she rolled the entire distribution over she could avoid income_tax internal_revenue_service personnel answering a telephone call from petitioner told her the advice she had received from the financial adviser was correct petitioner had a federal_income_tax return prepared at a senior citizen’s center reporting no income_tax due she had the tax_return checked for accuracy by h_r block but did not file it on date petitioner took the tax_return to the internal revenue service’s downers grove illinois office where an internal_revenue_service examiner recalculated the taxable_income and prepared a revised federal tax_return for petitioner’s signature neither petitioner nor the examiner signed the revised tax_return on date petitioner filed a delinquent federal_income_tax return for on date reporting the entire ira distribution as income with income_tax due of dollar_figure petitioner paid dollar_figure toward the tax_liability on the same date petitioner testified she had received nothing in writing from the internal_revenue_service stating she did not have to file a federal tax_return for and nothing in writing stating she had no tax_liability for moreover petitioner testified she knew the tax-free nature of the ira distribution depended on rolling over the distribution even though this conclusion was based on incorrect advice at no time was she advised that the ira distribution was tax-free without a rollover using the incorrect advice petitioner rolled over dollar_figure of the dollar_figure to her own ira on date petitioner met with robert cool mr cool of the chicago internal_revenue_service problem resolution office problem resolution office to determine whether the federal tax_return she filed was correct during that meeting petitioner verified that she had rolled dollar_figure of the distribution over into her own ira mr cool incorrectly advised petitioner to file a form 1040x amended u s individual_income_tax_return reflecting a reduction in taxable_income of dollar_figure mr cool led petitioner to believe that she had overpaid her income_tax_liability for and would be entitled to a refund on the basis of the discussions at the date meeting respondent prepared a form 1040x for petitioner reflecting a reduction in taxable_income of dollar_figure which was sent to petitioner for signature on date and again on date petitioner requested additional time to meet with a tax attorney before signing the form 1040x petitioner claimed she returned the signed form 1040x to respondent but respondent did not file it on date respondent assessed a tax of dollar_figure a late filing penalty of dollar_figure pursuant to sec_6651 a late payment penalty of dollar_figure pursuant to sec_6651 and accrued interest of dollar_figure the late filing penalty of dollar_figure was abated on the same day petitioner requested the assistance of the taxpayer_advocate and her congressional representatives to resolve her concerns about the assessments of penalty and interest after conducting an investigation the taxpayer_advocate found that petitioner’s filed federal_income_tax return was accurate and that reasonable_cause existed for the late payment of petitioner’s income_tax_liability as a result on april april and date respondent abated the late payment penalty of dollar_figure dollar_figure and dollar_figure respectively the taxpayer_advocate also determined petitioner was entitled to abatement of the interest assessed for the period date through date because of delays caused by the problem resolution office respondent abated interest of dollar_figure dollar_figure and dollar_figure on april april and date respectively on date petitioner filed form_843 claim_for_refund and request for abatement requesting that respondent abate all interest and all penalties associated with petitioner’s tax_liability for on date respondent denied petitioner’s request for the abatement of interest for the period date through date and for the period date to date on date respondent issued to petitioner a full disallowance--final determination for interest abatement for the periods date to date and date to the present on date petitioner filed a petition for review of failure to abate interest under code sec_6404 which did not comply with the requirements of rule b by order of the court petitioner was given until date to file an amended petition which met the requirements of rule b on date an amended petition was filed opinion sec_6404 provides that the commissioner may abate the assessment of interest on payment of tax to the extent a delay in such payment is attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act sec_301_6404-2 proced admin regs provides in part that a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act see also 113_tc_145 wright v commissioner tcmemo_2002_312 donovan v commissioner tcmemo_2000_220 the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 amended sec_6404 to permit abatement of interest for unreasonable error and delay in the performance of a ministerial or managerial act the amendments to sec_6404 apply to interest accruing with respect to deficiencies or payments for taxable years beginning after date see tbor sec_301 110_stat_1457 thus the amendments do not apply to the instant case see 112_tc_19 n the quoted language from sec_301_6404-2 proced admin regs is identical to the language in sec_301 2t b temporary proced admin regs fed reg date which was in effect for in order to avoid confusion we will refer to this regulation using its current designation sec_301_6404-2 proced admin regs petitioner did receive incorrect advice from the internal_revenue_service as to the application of the federal tax law on two occasions ie in the telephone conversation confirming that a rollover would cause the ira distribution to be tax free and by mr cool’s indication that a partial_rollover would reduce the taxable_income and result in a refund sec_408 bars a rollover of an inherited account unless the account is received by the surviving_spouse of the contributor however giving incorrect advice concerning the proper application of federal tax law is not a ministerial_act allowing relief under sec_6404 see sec_301_6404-2 proced admin regs the court may order abatement if the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove the commissioner exercised his discretion arbitrarily capriciously or without the first instance of incorrect advice conveyed over the telephone also occurred before the irs contacted petitioner in writing about the payment of tax and is another ground for denial of relief see sec_6404 for the tax_year this provision was designated sec_6404 however it was subsequently designated sec_6404 by sec_3305 and sec_3309 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_743 and then was redesignated sec_6404 by sec_112 of the victims of terrorism tax relief act of publaw_107_134 115_stat_2427 in order to avoid confusion we will refer to this provision using its current designation sec_6404 sound basis in fact or law 112_tc_19 wright v commissioner supra the authority to abate interest has limitations although congress intended for the commissioner to abate interest where the failure to abate interest would be widely perceived as grossly unfair sec_6404 also provides that an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment respondent has abated all penalties totaling dollar_figure respondent has also abated interest in the total amount of dollar_figure for the period date through date when mr cool of the problem resolution office led petitioner to believe she had overpaid her tax_liability and would be entitled to a refund petitioner’s federal_income_tax return was filed and the tax was paid on date year and day after its due_date if a taxpayer fails to file a return and fails to pay the tax owed sec_6404 does not apply to the interest that accrues on the unpaid tax before the commissioner contacts see tax_reform_act_of_1986 publaw_99_514 100_stat_2762 s rept pincite 1986_3_cb_1 the taxpayer in writing with respect to the tax wright v commissioner supra there can be no abuse_of_discretion by the commissioner for failure to abate interest if the statute that applies does not give the commissioner discretion to abate the interest interest on the interest compounds daily pursuant to sec_6622 the interest accruing from date to the date of payment was not caused by any delay by the internal_revenue_service is authorized by statute and is due and owing from petitioner the failure to abate that interest was not an abuse_of_discretion while the court sympathizes with petitioner’s confusion over the interest that accrued upon her tax_liability the tax was paid year late it was within the discretion of the internal_revenue_service to deny an abatement of interest for the periods here in question and that discretion was not exercised arbitrarily capriciously or without sound basis in fact or law we hold that respondent did not abuse his discretion in failing to abate the assessment of interest for the periods date to and including date and date until paid in reaching our decision we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
